
	
		I
		111th CONGRESS
		2d Session
		H. R. 4553
		IN THE HOUSE OF REPRESENTATIVES
		
			February 2, 2010
			Mr. Murphy of
			 Connecticut (for himself, Ms.
			 Sutton, Mr. Schauer, and
			 Mr. Lipinski) introduced the following
			 bill; which was referred to the Committee
			 on Oversight and Government Reform
		
		A BILL
		To amend the Buy American Act with respect to certain
		  waivers under that Act, to provide greater transparency regarding exceptions to
		  domestic sourcing requirements, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 21st Century Buy American
			 Act.
		2.Grants to
			 domestic manufacturers
			(a)Program
			 authorizedThe Secretary of Commerce is authorized to establish
			 and carry out a program to award grants to eligible entities in accordance with
			 this section.
			(b)Eligibility
			 requirementsThe Secretary of Commerce shall establish
			 eligibility requirements for purposes of the grants under this section in order
			 to provide assistance to any entity that—
				(1)is a manufacturer
			 in the United States;
				(2)is a firm certified as eligible to apply
			 for adjustment assistance under section 251(c) of the Trade Act of 1974 (19
			 U.S.C. 2341(c)); and
				(3)meets one of the
			 following criteria:
					(A)The entity mines,
			 produces, or manufactures a nonavailable item.
					(B)The entity is the
			 last remaining manufacturer of an item in the United States, as determined by
			 the Secretary of Commerce, and can prove hardship because of foreign
			 competition.
					(C)The entity is the
			 last remaining manufacturer of an item in the United States and that item is
			 considered to be vital for national security purposes by the Department of
			 Defense or another department or agency of the United States.
					(c)Amount of
			 grantThe amount of any grant under this section may not exceed
			 $5,000,000 per entity.
			(d)Use of
			 funds
				(1)In
			 generalEach eligible entity receiving a grant under this section
			 shall use the grant funds for any of the following purposes:
					(A)Increasing its
			 ability to compete for a Government contract for a nonavailable item.
					(B)Increasing its
			 ability to produce a nonavailable item.
					(C)Increasing its
			 capacity to produce items that are vital to national security.
					(D)Increasing its
			 capacity to create additional or retain existing jobs.
					(E)Modernizing or
			 renovating existing manufacturing facilities using domestically made
			 equipment.
					(F)Covering costs
			 associated with obtaining access to adjustment assistance under chapter 3 of
			 title II of the Trade Act of 1974 (19 U.S.C. 2341 et seq.).
					(2)LimitationNo
			 funds in a grant awarded under this section may be used for profits of an
			 eligible entity.
				(e)Application
			 requirementsTo receive a grant under this section, an eligible
			 entity shall submit an application to the Secretary of Commerce at such time,
			 in such manner, and containing such information as the Secretary may require.
			 At a minimum, the application shall include a statement regarding the number of
			 direct full-time domestic jobs expected to be created or retained as a result
			 of the grant, but such statement shall not be the sole factor used in
			 determining the award of the grant.
			(f)Annual
			 evaluation of grant recipients by Department of CommerceThe
			 Secretary of Commerce each year shall evaluate recipients of grants under this
			 section to determine the proper allocation of grant funds.
			(g)Definition of
			 nonavailable itemIn this section, the term nonavailable
			 item means an article, material, or supply—
				(1)that has been
			 determined by a Federal agency, pursuant to the Buy American Act (41 U.S.C. 10a
			 et seq.), to not be mined, produced, or manufactured in the United States in
			 sufficient and reasonably available commercial quantities of a satisfactory
			 quality;
				(2)that has been
			 subject to a waiver under section 1605 of the American Recovery and
			 Reinvestment Act of 2009 (Public Law 111–5; 123 Stat. 303); or
				(3)that is listed on
			 the list of nonavailable articles under subpart 25.104 of the Federal
			 Acquisition Regulation.
				3.Requirements
			 relating to certain waivers of Buy American Act
			(a)Special rules
			 relating to certain waiversSection 2 of the Buy American Act (41
			 U.S.C. 10a) is amended by adding at the end the following new
			 subsection:
				
					(c)Special
				rulesThe following rules
				apply in carrying out the provisions of subsection (a):
						(1)Use outside the
				United States
							(A)In
				generalSubsection (a) shall apply without regard to whether the
				articles, materials, or supplies to be acquired are for use outside the United
				States if the articles, materials, or supplies are not needed on an urgent
				basis or if they are acquired on a regular basis.
							(B)Cost
				analysisIn any case in which
				the articles, materials, or supplies are to be acquired for use outside the
				United States and are not needed on an urgent basis, before entering into a
				contract an analysis shall be made of the difference in the cost of acquiring
				the articles, materials, or supplies from a company manufacturing the articles,
				materials, or supplies in the United States (including the cost of shipping)
				and the cost of acquiring the articles, materials, or supplies from a company
				manufacturing the articles, materials, or supplies outside the United States
				(including the cost of shipping).
							(2)Effect on
				domestic employmentIn determining whether a public interest
				waiver, or waiver for use outside the United States, shall be granted under
				subsection (a), the head of a Federal agency shall—
							(A)consider the
				short-term and long-term effects of granting such a waiver on employment within
				the United States, taking into account information provided by entities that
				manufacture the articles, materials, or supplies concerned in the United
				States; and
							(B)determine that
				preserving or increasing employment within the United States is consistent with
				the public
				interest.
							.
			(b)DefinitionSection 1 of the Buy American Act (41
			 U.S.C. 10c) is amended by adding at the end the following new
			 subsection:
				
					(c)Substantially
				allArticles, materials, or
				supplies shall be treated as made substantially all from articles, materials,
				or supplies mined, produced, or manufactured in the United States, if the cost
				of the domestic components of such articles, materials, or supplies exceeds 60
				percent of the total cost of all components of such articles, materials, or
				supplies.
					.
			4.Transparency
			 requirements
			(a)Requirement for
			 agencies To notify OMBEach
			 agency that applies an exception to the Buy American Act (41 U.S.C. 10a et
			 seq.) shall submit to the Director of the Office of Management and Budget a
			 notification of the application of the exception and a statement describing the
			 procurement and the exception being applied.
			(b)Requirement for
			 Director of OMB To post on Web siteWithin 7 days after receipt
			 of any notification under subsection (a), the Director of the Office of
			 Management and Budget shall post the notification on a central, publicly
			 accessible Web site of the Office.
			(c)Definition of
			 agencyIn this section, the term agency has the
			 meaning given under section 551 of title 5, United States Code.
			5.Requirement for
			 annual report by Comptroller General on exceptions to Buy American Act and
			 other domestic source requirements
			(a)Report
			 requirement
				(1)In
			 generalNot later than 60 days after the end of a fiscal year,
			 the Comptroller General of the United States shall submit to Congress a report
			 on the amount of the acquisitions made by each agency in that fiscal year of
			 articles, materials, or supplies purchased from entities that manufacture the
			 articles, materials, or supplies outside of the United States.
				(2)Contents of
			 reportThe report required by paragraph (1) shall separately
			 include, for the fiscal year covered by such report—
					(A)the dollar value
			 of any articles, materials, or supplies that were manufactured outside the
			 United States;
					(B)an itemized list
			 of all waivers granted with respect to such articles, materials, or supplies
			 under the Buy American Act (41 U.S.C. 10a et seq.), section 1605(a) of the
			 American Recovery and Reinvestment Act of 2009 (123 Stat. 303), or any other
			 law that requires procurement of goods or services from a domestic source, and
			 a citation to the treaty, international agreement, or other law under which
			 each waiver was granted;
					(C)if any articles,
			 materials, or supplies were acquired from entities that manufacture articles,
			 materials, or supplies outside the United States, the specific exception under
			 section 2 of the Buy American Act (41 U.S.C. 10a), section 1605(a) of the
			 American Recovery and Reinvestment Act of 2009 (123 Stat. 303), or any other
			 law that requires procurement of goods or services from a domestic source, that
			 was used to purchase such articles, materials, or supplies; and
					(D)a summary
			 of—
						(i)the
			 total procurement funds expended on articles, materials, and supplies
			 manufactured inside the United States; and
						(ii)the
			 total procurement funds expended on articles, materials, and supplies
			 manufactured outside the United States.
						(b)Public
			 availabilityThe Comptroller General shall make the report
			 publicly available to the maximum extent practicable.
			(c)Exception for
			 intelligence communityThe report required under this section
			 shall not cover acquisitions made by an agency, or component thereof, that is
			 an element of the intelligence community as specified in, or designated under
			 section 3(4) of the National Security Act of 1947 (50 U.S.C. 401a(4)).
			(d)Definition of
			 agencyIn this section, the term agency has the
			 meaning given under section 551 of title 5, United States Code.
			
